DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2022 has been entered.

Claims 8, 13-16 and 22-23 are cancelled. 
Therefore, claims 1-7, 9-12, 17-21 and 24 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teraguchi (US 20150130751).

    PNG
    media_image1.png
    412
    683
    media_image1.png
    Greyscale


a first substrate 11 and 
a second substrate 23 disposed opposite to each other, 
a first electrode layer [a pixel electrode layer 11a that is an anode is formed on a first substrate 11] disposed on a side of the first substrate proximal to the second substrate 23, and 
a second electrode layer [a driving electrode 19 of the liquid crystal lens unit 20] disposed on a side of the second substrate proximal to the first substrate 11; 
wherein the display panel further comprises 
a third electrode layer [a pixel common electrode 13a that is a cathode are formed in a stacked manner] disposed between the first electrode layer 11a and the second electrode layer 19, 
a pixel layer [an organic EL layer 12 that is a light emitting layer, a pixel common electrode 13a and an alignment film 17b] disposed between the first electrode layer [a pixel electrode layer 11a] and the third electrode layer [a driving electrode 19], and 
a liquid crystal layer 18 disposed between the third electrode layer [a pixel common electrode 13a] and the second electrode layer [a driving electrode 19] for forming a grating [The liquid crystal lens unit 20 is a focus-variable lens of which the focal position moves as the refractive index thereof changes in accordance with a voltage applied to the liquid crystal layer 18. In accordance with the change in the refractive index according to the applied voltage, switching between a 3D display and a 2D display is performed [0115]]; 
wherein 
the pixel layer comprises a plurality of organic light emitting diode pixel units [an organic EL layer 12 that is a light emitting layer], and 
the third electrode layer further functions as a cathode layer for the pixel layer and a common electrode layer for the liquid crystal layer [a pixel common electrode 13a that is a cathode are formed in a stacked manner].  

Regard to claim 17, Teraguchi discloses the display panel, wherein the third electrode layer [a pixel common electrode 13a] is a one-piece electrode layer, and the display panel further comprises a first polarizer 24 on a side of the second substrate distal to the liquid 

Regard to claim 18, Teraguchi discloses a method of manufacturing a display panel, comprising: 
forming a display structure layer [the touch sensor unit 30 by being combined with a driving electrode 19, and it is preferable that the opposing electrode 16 be a transparent electrode having light permeability] and a grating structure layer [The liquid crystal lens unit 20 is a focus-variable lens of which the focal position moves as the refractive index thereof changes in accordance with a voltage applied to the liquid crystal layer 18. In accordance with the change in the refractive index according to the applied voltage, switching between a 3D display and a 2D display is performed [0115]]; 
disposing the grating structure layer at a light emission side of the display structure layer [a pixel unit 10 including a first substrate 11]; and 
forming a liquid crystal layer 8 between the grating structure layer 20 and the display structure layer 10 for forming a grating, 
wherein, 
the forming the display structure layer comprises: 
forming a first electrode layer on a first substrate [a pixel electrode layer 11a that is an anode is formed on a first substrate 11]; 
forming a pixel layer on the first electrode layer [an organic EL layer 12 that is a light emitting layer, a pixel common electrode 13a and an alignment film 17b]; and 
forming a third electrode layer on the pixel layer [a pixel common electrode 13a that is a cathode are formed in a stacked manner], 
the forming the grating structure layer comprises: 
forming a second electrode layer [a driving electrode 19 of the liquid crystal lens unit 20] on a second substrate, 
the disposing the grating structure layer at the light emission side of the display structure layer comprises: 
disposing the grating structure layer [0115] at the light emission side of the display structure layer 10 such that the second electrode layer 19 and the third electrode layer 13a are disposed opposite to each other; 
wherein the pixel layer comprises 
a plurality of organic light emitting diode pixel units [an organic EL layer 12 that is a light emitting layer], and 
the third electrode layer further functions as a cathode layer for the pixel layer and a common electrode layer for the liquid crystal layer [a pixel common electrode 13a that is a cathode are formed in a stacked manner].  

2.	Claims 1-2 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Wang et al. (US20180188599).

    PNG
    media_image2.png
    224
    591
    media_image2.png
    Greyscale

Regard to claim 1, Wang et al. discloses a display panel, comprising  
a first substrate 11 and 
a second substrate 12 disposed opposite to each other, 
a first electrode layer [anode 131] disposed on a side of the first substrate proximal to the second substrate, and 
a second electrode layer [pixel electrode 151] disposed on a side of the second substrate proximal to the first substrate; 
wherein the display panel further comprises 
a third electrode layer [cathode 132 shared with common electrode 152] disposed between the first electrode layer and the second electrode layer, 
a pixel layer [color control light-emitting unit
a liquid crystal layer 150 disposed between the third electrode layer 132/152 and the second electrode layer 151 for forming a grating [the light correction section 18 can comprise a diffraction microstructure. The diffraction microstructure can be a diffraction grating 40 as shown in FIG. 10]; 
wherein 
the pixel layer 13 comprises a plurality of organic light emitting diode pixel units [a light-emitting functional layer 130, as well as an anode 131 and a cathode 132 located on two sides of the light-emitting functional layer respectively. OLED light-emitting panel comprises a substrate provided with an anode (also referred to as an anode substrate), a substrate provided with a cathode (also referred to as a cathode substrate), and an organic light-emitting functional layer arranged therebetween[0068]], and 
the third electrode layer further functions as a cathode layer for the pixel layer and a common electrode layer for the liquid crystal layer [the common electrode 152 in the transmittance adjustment pixel unit 15 and the cathode 132 in the color control light-emitting unit 13 are shared].  

    PNG
    media_image3.png
    131
    725
    media_image3.png
    Greyscale

Regard to claim 2, Wang et al. disclose the display panel, wherein the third electrode layer comprises a plurality of strip-shaped electrodes which are sequentially disposed to have an equal interval between any two adjacent strip-shaped electrodes (Fig. 5).  

Regard to claim 17, Wang et al. disclose the display panel, wherein the third electrode layer 132/152 is a one-piece electrode layer, and the display panel further comprises a first polarizer 16 on a side of the second substrate distal to the liquid crystal layer and a second polarizer [wire grid polarizer (WGP) 14] on a side of the third electrode layer distal to the pixel layer.  

Regard to claim 18, Wang et al. disclose a method of manufacturing a display panel, comprising: 
forming a display structure layer [transmittance adjustment pixel unit 15 includes a liquid crystal layer 150, as well as a pixel electrode 151 and a common electrode 152 for providing a driving electric field to the liquid crystal layer] and a grating structure layer [the light correction section 18 can comprise a diffraction microstructure. The diffraction microstructure can be a diffraction grating 40 as shown in FIG. 10]; 
disposing the grating structure layer at a light emission side of the display structure layer 15; and 
forming a liquid crystal layer 150 between the grating structure layer 18/40 and the display structure layer 15 for forming a grating, 
wherein, 
the forming the display structure layer comprises: 
forming a first electrode layer on a first substrate [anode 131]; 
forming a pixel layer on the first electrode layer [a light-emitting functional layer 130, as well as an anode 131 and a cathode 132 located on two sides of the light-emitting functional layer respectively. OLED light-emitting panel comprises a substrate provided with an anode (also referred to as an anode substrate), a substrate provided with a cathode (also referred to as a cathode substrate), and an organic light-emitting functional layer arranged therebetween [0068]]; and 
forming a third electrode layer on the pixel layer [cathode 132 shared with common electrode 152], 
the forming the grating structure layer comprises: 
forming a second electrode layer [pixel electrode 151] on a second substrate, 
the disposing the grating structure layer at the light emission side of the display structure layer comprises: 
disposing the grating structure layer 18/40 at the light emission side of the display structure layer such that the second electrode layer 152 and the third electrode layer 131 are disposed opposite to each other; 
wherein the pixel layer comprises 
a plurality of organic light emitting diode pixel units [an organic EL layer 12 that is a light emitting layer
the third electrode layer further functions as a cathode layer for the pixel layer and a common electrode layer for the liquid crystal layer [a pixel common electrode 13a that is a cathode are formed in a stacked manner].  

Regard to claim 19, Wang et al. disclose the method, wherein the forming the third electrode layer on the pixel layer comprises forming a plurality of strip-shaped electrodes which are sequentially disposed on the pixel layer to have an equal interval between any two adjacent strip-shaped electrodes (see Fig. 5 above).

Regard to claim 20, Wang et al. disclose the method, wherein performing a surface treatment on the photopolymer layer (on binder) such that a surface grating structure (see Figs. 10-16) comprising a plurality of saw-toothed structures are formed on a surface of the photopolymer layer (binder) proximal to the liquid crystal layer [it is also necessary to bond the OLED light-emitting panel and the LCD light-regulating panel through a binder (e.g., OCA), which makes the manufacture process quite complicated [0005]].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-7, 9 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US20180188599) in view of Teraguchi (US 20150130751).

    PNG
    media_image2.png
    224
    591
    media_image2.png
    Greyscale

Regard to claim 1, Wang et al. discloses a display panel, comprising  
a first substrate 11 and 
a second substrate 12 disposed opposite to each other, 
a first electrode layer [anode 131] disposed on a side of the first substrate proximal to the second substrate, and 
a second electrode layer [pixel electrode 151] disposed on a side of the second substrate proximal to the first substrate; 
wherein the display panel further comprises 
a third electrode layer [cathode 132 shared with common electrode 152] disposed between the first electrode layer and the second electrode layer, 
a pixel layer [color control light-emitting unit] disposed between the first electrode 131 layer and the third electrode layer 132, and 
a liquid crystal layer 150 disposed between the third electrode layer 132/152 and the second electrode layer 151 for forming a grating [the light correction section 18 can comprise a diffraction microstructure. The diffraction microstructure can be a diffraction grating 40 as shown in FIG. 10]; 
wherein 
the pixel layer 13 comprises a plurality of organic light emitting diode pixel units [a light-emitting functional layer 130, as well as an anode 131 and a cathode 132 located on two sides of the light-emitting functional layer respectively. OLED light-emitting panel comprises a substrate provided with an anode (also referred to as an anode substrate), a substrate provided with a cathode (also referred to as a cathode substrate), and an organic light-emitting functional layer arranged therebetween[0068]], and 
the third electrode layer further functions as a cathode layer for the pixel layer and a common electrode layer for the liquid crystal layer [the common electrode 152 in the transmittance adjustment pixel unit 15 and the cathode 132 in the color control light-emitting unit 13 are shared].  

Regard to claim 2, Wang discloses the display panel, wherein the third electrode layer [strip anode 131] comprises a plurality of strip-shaped electrodes which are sequentially disposed to have an equal interval between any two adjacent strip-shaped electrodes.  It would have been obvious to one of ordinary skill in the art at the time the  However, it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  The rearrangement in this case does not modify the operation of the device because rearrangement of the anode and cathode.  

Wang et al. fail to disclose the display panel, wherein a material of the third electrode layer comprises an opaque conductive material (claim 3).  

Teraguchi teaches the display panel, wherein the pixel common electrode 13a having has three constituent elements [0213] (threes trip-shaped electrodes) and may be configured by a single film of a magnesium-silver (Mg--Ag) codeposition film or a stacked film thereof [0111]; the third electrode layer that is the pixel common electrode 13a made of an opaque conductive material. 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display panel as Wang disclosed wherein a material of the third electrode layer comprises an opaque conductive material (claim 3) for a purpose of a high conductivity [0111] as Teraguchi taught.

    PNG
    media_image3.png
    131
    725
    media_image3.png
    Greyscale

Regard to claim 4, Wang et al. disclose the display panel, wherein the pixel layer [light-emitting functional layer] comprises a plurality of rows and columns of pixel units, and an extending direction of the plurality of stripe-shaped electrodes is parallel to a row direction or a column direction of the pixel units.  

  

Regard to claim 6, Wang et al. disclose the display panel, wherein the forming the display structure layer further comprises: forming a transparent adhesive layer on the plurality of strip-shaped electrodes; forming a photopolymer layer on the transparent adhesive layer [it is also necessary to bond the OLED light-emitting panel and the LCD light-regulating panel through a binder (e.g., OCA), which makes the manufacture process quite complicated [0005]].

    PNG
    media_image4.png
    318
    467
    media_image4.png
    Greyscale

Regard to claim 7, Wang et al. teach the display panel, wherein the second electrode layer 151 comprises 
a plurality of electrode blocks arranged in an array, multiple electrode blocks of each row are electrically connected to a corresponding row driving line, and multiple electrode blocks of each column are electrically connected to a corresponding column driving line, or the second electrode layer comprises a plurality of electrode blocks arranged in an array, and 
a plurality of driving lines corresponding to the plurality of electrode blocks arranged in the array one to one and electrically connected to the plurality of electrode blocks arranged in the array, respectively [each transmittance adjustment pixel unit includes a liquid crystal layer, as well as a pixel electrode and a common electrode/the cathode for providing a driving electric field to the liquid crystal layer [0008] [0088] [0106]-[0108]; the light-emitting functional layer 130 can emit light rays of a predetermined color under a driving electric field formed by the anode 131 and the cathode 132 [0078]- [0085]].  

Teraguchi also teaches the features of claim 7 with multiple electrode blocks as a plurality of transmittance adjustment pixel units 15 arranged sequentially from an inner side of the first substrate 11 towards an inner side of the second substrate 12, i.e., from bottom to top between the first substrate 11 and the second substrate 12 (see Fig. 6).

Regard to claim 9, Wang et al. teach the display panel, wherein the plurality of electrode blocks arranged in the array correspond to the plurality of rows and columns of pixel units one to one, and an orthographic projection of the plurality of electrode blocks on the first substrate completely overlaps with the orthographic projection of the plurality of rows and columns of pixel units on the first substrate [see annotated in Fig. 9 above].  

Regard to claim 17, Wang et al. disclose the display panel, wherein the third electrode layer 132/152 is a one-piece electrode layer, and the display panel further comprises a first polarizer 16 on a side of the second substrate distal to the liquid crystal layer and a second polarizer [wire grid polarizer (WGP) 14] on a side of the third electrode layer distal to the pixel layer.  Teraguchi also discloses the display panel, wherein the third electrode layer [a pixel common electrode 13a] is a one-piece electrode layer, and the display panel further comprises a first polarizer 24 on a side of the second substrate distal to the liquid crystal layer and a second polarizer 34 on a side of the third electrode layer distal to the pixel layer.  

Regard to claim 18, Wang et al. disclose a method of manufacturing a display panel, comprising: 
forming a display structure layer [transmittance adjustment pixel unit 15 includes a liquid crystal layer 150, as well as a pixel electrode 151 and a common electrode 152 for providing a driving electric field to the liquid crystal layer] and a grating structure the light correction section 18 can comprise a diffraction microstructure. The diffraction microstructure can be a diffraction grating 40 as shown in FIG. 10]; 
disposing the grating structure layer at a light emission side of the display structure layer 15; and 
forming a liquid crystal layer 150 between the grating structure layer 18/40 and the display structure layer 15 for forming a grating, 
wherein, 
the forming the display structure layer comprises: 
forming a first electrode layer on a first substrate [anode 131]; 
forming a pixel layer on the first electrode layer [a light-emitting functional layer 130, as well as an anode 131 and a cathode 132 located on two sides of the light-emitting functional layer respectively. OLED light-emitting panel comprises a substrate provided with an anode (also referred to as an anode substrate), a substrate provided with a cathode (also referred to as a cathode substrate), and an organic light-emitting functional layer arranged therebetween [0068]]; and 
forming a third electrode layer on the pixel layer [cathode 132 shared with common electrode 152], 
the forming the grating structure layer comprises: 
forming a second electrode layer [pixel electrode 151] on a second substrate, 
the disposing the grating structure layer at the light emission side of the display structure layer comprises: 
disposing the grating structure layer 18/40 at the light emission side of the display structure layer such that the second electrode layer 152 and the third electrode layer 131 are disposed opposite to each other; 
wherein the pixel layer comprises 
a plurality of organic light emitting diode pixel units [an organic EL layer 12 that is a light emitting layer], and 
the third electrode layer further functions as a cathode layer for the pixel layer and a common electrode layer for the liquid crystal layer [a pixel common electrode 13a that is a cathode are formed in a stacked manner].  



Regard to claim 20, Wang et al. disclose the method, wherein performing a surface treatment on the photopolymer layer (binder) such that a surface grating structure (see Figs. 10-16) comprising a plurality of saw-toothed structures are formed on a surface of the photopolymer layer (binder) proximal to the liquid crystal layer [it is also necessary to bond the OLED light-emitting panel and the LCD light-regulating panel through a binder (e.g., OCA), which makes the manufacture process quite complicated [0005]].  

2.	Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US20180188599) in view of Teraguchi (US 20150130751) applied to claims 1, 9, 18-19 in further view of Hikmet (US 6014197).

Wang also discloses those skilled in the art knowing from existing approaches and upon actual needs that the display device is further provided with structures such as alignment films [0094]. Teraguchi also teaches the display panel further comprising a first alignment layer 17b on a side of the second electrode layer [a driving electrode 19 of the liquid crystal lens unit 20] proximal to the liquid crystal layer, and a second alignment layer 17a on a side of the third electrode layer [a pixel common electrode 13a that is a cathode are formed in a stacked manner] proximal to the liquid crystal layer for forming a grating [the light correction section 18 can comprise a diffraction microstructure. The diffraction microstructure can be a diffraction grating 40 as shown in FIG. 10].  

Wang and Teraguchi fail to teach the display panel, wherein at least one of the first alignment layer and the second alignment layer has a surface grating structure comprising a plurality of saw-toothed structures, and each of the plurality of saw-toothed structures protruding towards the liquid crystal layer (in claim 10) together with the features of claims 11-12.  

    PNG
    media_image5.png
    481
    764
    media_image5.png
    Greyscale

Hikmet teaches the display panel, wherein at least one of the first alignment layer 8 and the second alignment layer 7 has a surface grating structure comprising a plurality of saw-toothed structures, and each of the plurality of saw-toothed structures protruding towards the liquid crystal layer (in claim 10) or wherein performing a surface treatment on the photopolymer layer such that a surface grating structure comprising a plurality of saw-toothed structures are formed on a surface of the photopolymer layer proximal to the liquid crystal layer (in claim 19), wherein 
Claim 11: 
each of the plurality of saw-toothed structures forms two faces with respect to a surface at which the saw-toothed structure is located, one face being perpendicular to the surface and the other face being at an acute angle with respect to the surface (see Fig. 4b).  
Claim 12: 
a material of the surface grating structure comprises photopolymer [a profiled orientation layer comprises an oriented polymer network which comprises a liquid crystal material (col. 2 lines 47-48). A grating structure as described above can be obtained by means of replication techniques, known per se. Thereby use can be made of, for example a mechanically formed mould of, for example polyethylene oxide having a periodical triangular structure. A mixture comprising 10% of LC diacrylate (C6 M) and 90% of liquid crystal material, and 1% of UV initiator was provided between the mould and the substrate, with the grating grooves being chosen parallel to the direction of orientation (col. 5 line 66 to col. 6 line 12)].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display panel as Wang disclosed wherein at least one of the first alignment layer and the second alignment layer has a surface grating structure comprising a plurality of saw-toothed structures, and each of the plurality of saw-toothed structures protruding towards the liquid crystal layer together with claims 11-12 for realizing projection display but also beam splitters, colour selectors and beam deflectors (abstract) as Hikmet taught.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  Claim 21 is allowed since there is no prior teaches a control method of the display panel comprising: 
in performing a horizontal 3D display, 
applying a first signal with a constant first voltage value to odd-numbered row electrode blocks, 
applying a second signal with a constant second voltage value different from the first voltage value to even-numbered row electrode blocks, and 
applying a signal with the constant second voltage value to the third electrode layer such that the liquid crystal layer forms a horizontal slit grating with bright and dark lines; and
in performing a vertical 3D display, 
applying the first signal to the odd-numbered column electrode blocks, 
applying the second signal to the even-numbered column electrode blocks, 
applying
 the signal with the constant second voltage value to the third electrode layer such that the liquid crystal layer forms a vertical slit grating with alternate bright and dark lines, wherein an electric field generated between the first voltage value and the second voltage value causes liquid crystal molecules in the liquid crystal layer to deflect; or 
a third signal and a fourth signal to odd-numbered row electrode blocks and even-numbered row electrode blocks respectively or 
applying the third signal and the fourth signal to odd-numbered column electrode blocks and even-numbered column electrode blocks respectively, and 
applying a signal to the third electrode layer to enable the liquid crystal layer to form a slit grating with alternate bright and dark lines, which alternates therebetween, 
wherein 
the third signal and the fourth signal each are a rectangular pulse voltage signal, a timing of the third signal and 
a timing of the fourth signal are opposite to each other, peak values of both the third signal and the fourth signal each are a first voltage value, valley values of both the third signal and the fourth signal each are a second voltage value, and a voltage of a signal applied to the third electrode layer is constant at the second voltage value.  

Claim 24 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  Claim 24 is allowed since there is no prior teaches a control method of the display panel comprising: 
in performing a horizontal 3D display, 
applying a first signal with a constant first voltage value to odd-numbered row electrode blocks, 
applying a second signal with a constant second voltage value different from the first voltage value to even-numbered row electrode blocks, and 
applying a signal with the constant second voltage value to the third electrode layer such that the liquid crystal layer forms a horizontal slit grating with bright and dark lines; and 
in performing a vertical 3D display, 
applying the first signal to the odd-numbered column electrode blocks, 
applying the second signal to the even-numbered column electrode blocks, 
applying the signal with the constant second voltage value to the third electrode layer such that the liquid crystal layer forms a vertical slit grating with alternate bright and dark lines, 
wherein an electric field generated between the first voltage value and the second voltage value causes liquid crystal molecules in the liquid crystal layer to deflect; 
or comprising: 
applying a third signal and a fourth signal to odd-numbered row electrode blocks and even-numbered row electrode blocks respectively or applying the third signal and the fourth signal to odd-numbered column electrode blocks and even-numbered column electrode blocks respectively, and 
applying a signal to the third electrode layer to enable the liquid crystal layer to form a slit grating with alternate bright and dark lines, which alternates therebetween, 
wherein 
the third signal and the fourth signal each are a rectangular pulse voltage signal, 
a timing of the third signal and a timing of the fourth signal are opposite to each other, peak values of both the third signal and the fourth signal each are a first voltage value, valley values of both the third signal and the fourth signal each are a second voltage value, and a voltage of a signal applied to the third electrode layer is constant at the second voltage value.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871